Opinion issued December 13, 2012




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-09-01125-CR
                           ———————————
                 ANDRES GILBERTO FLORES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 09-DCR-051481


                         MEMORANDUM OPINION

      Appellant, Andres Gilberto Flores, has filed a “Withdrawal of Notice of

Appeal and Voluntary Dismissal of Appeal,” in which he “requests that his appeal

be dismissed.” The Court construes this filing as a motion to dismiss the appeal.
The motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2